CaSe 16-10238-|\/|FW DOC 1815-5 Filed 10/30/18 Page 1 Of 8

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

In re: Chapter ll
SFX ENTERTAINl\/IENT, INC., et al.,2 Case No. 16-10238 (MFW)

J ' tl Ad ` 't d
Reorganized Debtors. ( Om y mmls eye )

 

CERTIFICATE OF SERVICE

I, Colin R. Robinson, hereby certify that on the 30th day of October, 2018, l
caused a copy of the following document(s) to be served on the individuals on the attached
service list(s) in the manner indicated:

NOTICE OF THE SFX LITIGATION TRUSTEE’S OBJECTION TO
ROBERT F.X. SILLERMAN’S UNEXPUNGED PORTION OF PROOF OF
CLAIM 426 AND PROOF OF CLAIM 363 IN ITS ENTIRETY; AND

THE SFX LITIGATION TRUSTEE’S OBJECTION TO ROBERT F.X.
SILLERMAN’S UNEXPUNGED PORTION OF PROOF OF CLAIM 426
AND PROOF OF CLAIM 363 IN ITS ENTIRETY.

/s/ Colin R. Rol)z`nson
Colin R. Robinson (DE Bar No. 5524)

 

2 The Reorganized Debtors in these Chapter ll Cases, along With the last four digits of each Reorganized
Debtor’s federal tax identification number, if applicable, are: 43 OR Acquisition LLC (7350); Beatport, LLC (1024);
Core Productions LLC (3613); EZ Festivals, LLC (2693); Flavorus, Inc. (7119); ID&T/SFX Mysteryland LLC
(6459); ID&T/SFX North America LLC (5154); ID&T/SFX Q-Dance LLC (6298); ID&T/SFX Sensation LLC
(6460); ID&T/SFX TomorrowWorld LLC (723 8); LETMA Acquisition LLC (0452); Made Event, LLC (1127);
Michigan JJ Holdings LLC (n/a); SFX Acquisition, LLC (1063); SFX Brazil LLC (0047); SFX Canada Inc. (7070);
SFX Development LLC (2102); SFX EDM Holdings Corporation (2460); SFX Entertainment, Inc. (0047); SFX
Entertainment International, Inc. (2987); SFX Entertainment International II, Inc. (1998); SFX Intermediate Holdco
II LLC (5954); SFX Managing Member Inc. (2428); SFX Marketing LLC (7734); SFX Platform & Sponsorship
LLC (9234); SFX Technology Services, Inc. (0402); SFX/AB Live Event Canada, Inc. (6422); SFX/AB Live Event
Intermediate Holdco LLC (8004); SFX/AB Live Event LLC (9703); SFX-94 LLC (5884); SFX-Disco Intermediate
Holdco LLC (5441); SFX-Disco Operating LLC (5441); SFXE IP LLC (0047); SFX-EMC, Inc. (7765); SFX-
Hudson LLC (0047); SFX-IDT N.A. Holding ll LLC (4860); SFX~LIC Operating LLC (0950); SFX-IDT N.A.
Holding LLC (2428); SFX-Nightlife Operating LLC (4673); SFX-Perryscope LLC (4724); SFX-React Operating
LLC (0584); Spring Awakening, LLC (6390); SFXE Netherlands Holdings Cooperatier.A. (6812); SFXE
Netherlands Holdings B.V. (6898). The Reorganized Debtors’ business address is 9242 Beverly Boulevard, Suite
350, Beverly Hills, CA 90210.

DOCS*DE:221694.1 76897/ 001

Case 16-10238-|\/|FW DOC 1815-5

SFX Sillerman Clairn Objection Service List
Case No. 16-10238 (l\/IFW)

Docurnent No. 221690

02 - First Class l\/lail

First Class Mail
(Claimant)

Robert F.X. Sillerman
151 East 72“‘i Streer
New York, NY 10021

First Class Mail

(Counsel for Claimant)

Julia Srnolyanskiy, Esquire

Fried, Franl<, Harris, Shriver & Jacobson
One New York Plaza

New York, NY 10004

Filed 10/30/18 Page 2 of 8

CaSe 16-10238-|\/|FW DOC 1815-5 Filed 10/30/18 Page 3 Of 8

SFX Entertainment, Inc. 2002 Service List

Case No. 16-10238 (MFW)
Docurnent No. 205259

02 - Interofflce Mail

14 - Hand Delivery

35 - First Class Mail

02 - Foreign First Class

(Counselfor the Ojj‘icial Committee of
Unsecured Crea'itors)

Bradford J. Sandler, Esquire

Colin R. Robinson, Esquire

Pachulski Stang Ziehl & J ones LLP
919 North Market Street, 17th Floor
P.O. Box 8705

Wilrnington, DE 19899~8705

INTEROFFICE MAIL

(Counselfor the Offz`cial Commz'ttee of
Unsecured Credz'tors)

Debra I. Grassgreen, Esquire

Joshua M. Fried, Esquire

Pachulski Stang Ziehl & J ones LLP
150 California Street, 15th Floor

San Francisco, CA 941 l 1-4500

INTEROFFICE MAIL

(Counselfor the Ojjicial Commz'ttee of
Unsecured Crea’itors)

Maria A. Bove, Esquire

Pachulski Stang Ziehl & J ones LLP
780 Third Avenue, 36th Floor

New York, NY 10017

HAND DELIVER Y

(Counsel to the Debtors and DebtorS-z'n-
Possession)

Dennis A. Meloro, Esquire

Greenberg Traurig, LLP

1007 North Orange St

Suite 1200

Wilmington, DE 19801

DOCS_DE:205259.2 76897/001

HAND DELIVER Y
Attn Bankruptcy Dept
Delaware Dept of Justice
820 N French St 6th Fl
Wilmington, DE 19801

HAND DELIVER Y
Matthew Denn, Esquire
Delaware Attorney General
Carvel State Office Building
820 N French St
Wilrnington, DE 19801

HAND DELIVERY

Charles Oberly o/o Ellen Slights, Esquire
US Attorney for Delaware

1007 Orange St Ste 700

PO Box 2046

Wilmington, DE 19899-2046

HAND DELIVER Y

Hannah M. McCollum, Esquire
Oft`lce of the United States Trustee
Delaware

844 King St Ste 2207

Lockbox 35

Wilmington, DE 19899-0035

HAND DELIVERY

(Counsel to the Ad Hoc Committee of
Secona’ Lien Noteholders)

Matthew B. Lunn, Esquire

Robert F. Poppiti, Jr., Esquire

Ashley E. Jacobs, Esquire

Young Conaway Stargatt & Taylor, LLP
1000 North King St

Rodney Square

Wilrnington, DE 19801

CaSe 16-10238-|\/|FW DOC 1815-5 Filed 10/30/18 Page 4 Of 8

HAND DELIVER Y

(Counselfor Catalyst Fund Lz'mz'tea’
Partnership V, Catalyst Mea'ia Coaperatief
U.A. viagogo AG and viagogo Inc.)
Williarn P. Bowden, Esquire

Ricardo Palacio, Esquire

Ashby & Geddes, P.A.

500 Delaware Ave, 8th Floor

PO Box 1150

Wilmington, DE 19899-1150

HAND DELIVER Y

(Counsel to US Bank National Association)
Eric Lopez Schnabel, Esquire

Alessandra Glorioso, Esquire

Dorsey & Whitney (Delaware) LLP

300 Delaware Avenue, Suite 1010
Wilrnington, DE 19801

HAND DELIVERY
(Atlorneysfor Henri Pferdmenges)
Alan M. Root, Esquire

Blank Rome LLP

1201 Market Street, Suite 800
Wilmington, DE 19801

HAND DELIVER Y

(Counselfz`r Guevoura Funa' Lta’., on behalf
of itself and all others similarly situated)
Christopher P. Sirnon, Esquire

Cross & Simon, LLC

1105 North Market Street,, Suite 901
Wilrnington, DE 19801

HAND DELIVER Y
(Counsel to 902 Associates)
Frederick B. Rosner, Esquire
Scott J. Leonhardt, Esquire
The Rosner LaW Group LLC
824 Market Street, Suite 810
Wilrnington, DE 19801

DOCS_DE:205259.2 76897/001

AND DELIVER Y

(Counsel to Angel Santiago)
David W. Giattino, Esquire

Cole Schotz P.C.

500 Delaware Avenue, Suite 1410
Wilmington, DE 19801

HAND DELIVER Y

(Counsel to Gabrz'el Moreno)
Edward J. Kosmowski, Esquire
Clark Hill PLC

824 N. Market Street; Suite 710
Wilrnington, DE 19801

HAND DELIVER Y

(Counselfor MaslerCara’ Europe SA)
L. Katherine Good, Esquire
Whiteford, Taylor & Preston LLC
The Renaissance Centre, Suite 500
405 North King Street

Wilrnington, DE 19801

FIRST CLASS MAIL
(Debtors)

LiveStyle, Inc.

f/k/a SFX Entertainment, Inc.
524 Broadway, 11th Floor
New Yorl<, NY 10012

FIRST CLASS MAIL

(Counsel to the Debtors and Debtors-in-
Possessz'on)

Nathan A. Haynes, Esquire

Greenberg Traurig, LLP

200 Park Avenue

New York, NY 10166

FIRST CLASS MAIL

Delaware State Treasury

820 Silver Lake Blvd., Suite 100
Dover, DE 19904

CaSe 16-10238-|\/|FW DOC 1815-5 Filed 10/30/18 Page 5 Of 8

FIRST CLASS MAIL

Division of Corporations Franchise Tax
Delaware Secretary of State

401 Federal Street

PO Box 898

Dover, DE 19903

FIRST CLASS AlAIL
Attn Susanne Larson
Internal Revenue Service
31 Hopkins Plz Rm 1150
Baltirnore, MD 21201

FIRST CLASS MIL
Centralized Insolvency Operation
lnternal Revenue Service

2970 Market St

PO Box 7346

Philadelphia, PA 19104

FIRST CLASS MIL

Securities & Exchange Comrnission
Headquarters

100 F St NE

Washington, DC 20549

FIRST CLASS MAIL

Andrew Calamari, NY Regional Director
Securities & Exchange Commission
Brooktield Place

200 Vesey St, Ste 400

New York, NY 10281-1022

FIRST CLASS .MAIL

Sharon Binger, PA Regional Director
Securities & Exohange Comrnission
One Penn Center

1617 JFK Boulevard Ste 520
Philadelphia, PA 19103

DOCS_DE:205259.2 76897/001

FIRST CLASS MAIL
(Interested Parly)

Branch Manager

First National Community Bank
531 Main St

PO BoX 490

Somerset, WI 54025

FIRST CLASS .MAIL

(Indenture Trustee to the Indenture
governing the 2019 Notes)

US Bank National Association

190 S. LaSalle Street, 10th Floor
Chicago, IL 60603

FIRST CLASS MAIL

(Counsel to the Ad Hoc Committee of
Second Lien Noteholders)

Kristopher M. Hansen, Esquire
Jonathan D. Canfield, Esquire
Joshua M. Siegel, Esquire

Stroock & Stroock & Lavan LLP

180 Maiden Lane

New York, NY 10038

FIRST CLASS MAIL

(Counselfor Catalyst Fund Lz'mz`ted
Partnership V and Catalyst Media
Coaperatief U.A.)

Edward S. Weisfelner, Esquire
Brown Rudnick LLP

7 Times Square

NeW York, NY 10036

FIRST CLASS AMIL

(Counsel for Catalyst Fund Limited
Partnership Vand Catalyst Media
Coa'peratief U.A.)

Jeffrey L. Jonas, Esquire

Andrew P. Strehle, Esquire

Brian T. Rice, Esquire

Brown Rudnick LLP

1 Financial Center

Boston, MA 02111

CaSe 16-10238-|\/|FW DOC 1815-5 Filed 10/30/18 Page 6 Of 8

FIRST CLASS lWAIL

(Counsel to US Bank National Association)
Tina N. Moss, Esquire

Perkins Coie LLP

30 Rockefeller Plaza

NeW York, NY 10112-0085

FIRST CLASS .MAIL

(Counsel to TriNet Group, Inc.)
Shawn M. Christianson, Esquire
Buchalter Nemer, A Professional
Corporation

55 Second Street, 17th Floor
San Francisco, CA 94105

FIRST CLASS AMIL

(Attorneys for Henri Pferdmenges)
Robert Stein

Blank Rome LLP

405 Lexington Avenue

The Chrysler Building

New York, NY 10174-0208

FIRST CLASS .MAIL

(Creditor)

Amanda Hiller, Deputy Commissioner and
Counsel

Robert L. Cook, District Tax Attorney

New York State Department of Taxation and
Finance

340 East Main Street

Rochester, NY 14604

FIRST CLASS MIL

(Creditor)

Attn: Sheryl L. Moreau, Esquire
Missouri Department of Revenue,
Bankruptcy Unit

PO Box 475

Jefferson City, MO 65105-0475

DOCS_DE:205259.2 76897/001

FIRST CLASS MAIL

TN Department of Revenue

c/o TN Attorney General’s Oftice,
Bankruptcy Division

PO Box 20207

Nashville, TN 37202-0207

FIRST CLASS MAIL

(Counsel fir Guevoura Fund Ltd., on behalf
of itself and all others similarly situated)
Michael S. Etkin, Esquire

S. Jason Teele, Esquire

Lowenstein Sandler LLP

65 Livingston Avenue

Roseland, NJ 07068

FIRST CLASS .MAIL

(Counseljir Guevoura Fund Ltd., on behalf
of itself and all others similarly situated)
Cha.rles P. Piven, Esquire

Brower Piven PC

1925 Old Valley Road

Stevenson, MD 21153

FIRST CLASS MAIL

(Counsel for Creditor Artists Alliance
Australasia Piy Ltd, in its capacity as
Trustee of F. Cotela Family Trust,
“Artists”)

Carl L. Grumer, Esquire

Manatt, Phelps & Phillips, LLP
11355 West Olympic Boulevard

Los Angeles, CA 90064

FIRST CLASS MAIL

(Counsel to Mooa'y ’s Investors Service, Inc.)
Christopher R. Belmonte, Esquire

Pamela A. Bosswick, Esquire

Satterlee Stephens Burke & Burke LLP

230 Park Avenue

New York, NY 10169

CaSe 16-10238-|\/|FW DOC 1815-5 Filed 10/30/18 Page 7 018

FIRST CLASS l\lAIL
(Counsel to TriNet Group, Inc.)
Amish R. Doshi, Esquire
Magnozzi & Kye, LLP

23 Green Street, Suite 302
Huntington, NY 11743

FIRST CLASS MAIL

(Creditor)

Benjamin Swartzendruber, Esquire
Wendy Rossman, Esquire
Assistant County Attorney
Arapahoe County, Colorado

5334 S. Prince Street

Littleton, CO 80120-1136

FIRST CLASS IMAIL

(Counsel to Creditor AM Only, LLC)
Carren Shulrnan, Esquire

Sheppard, Mullin, Richter & Hampton LLP
30 Rockefeller Plaza, 39th Floor

New York, NY 10012

FIRST CLASS AMIL

(Counsel to 902 Associates)

S. Stewart Srnith, Esquire

Belkin Burden Wenig & Goldrnan, LLP
270 Madison Avenue

New York, NY 10016

FIRST CLASS MAIL
(Counsel to Angel Santiago)
Mark R. Faro, Esquire
Piekarsky and Associates, LLC
191 Godwin Avenue

Wycl<off, NJ 07481

FIRST CLASS M¢lIL
(Counsel to Gabriel Moreno)
Richard Busch, Esquire
Michael D. Oesterle, Esquire
King & Ballow Law Oft`ices
315 Union Street, Suite 1100
Nashville, TN 37201

DOCS_DE:205259.2 76897/001

FIRST CLASS IWAIL

(Counsel to Gabriel Moreno)

Paul H. Duvall, Esquire

King & Ballow Law Offlces

1999 Avenue of the Stars Suite 1100
Century City, CA 90067

FIRST CLASS MAIL

(Counsel to Ojj?ce of Unemployment Comp
Tax Services)

Linda l\/Iitten, Agent

Commonwealth of Pennsylvania
Department of Labor and lndustry
Collec'tions Support Unit

651 Boas Street, Room 702

Harrisburg, PA 17121

FIRST CLASS M41L

(Counsel to City of Philadelphia and/or
Water Revenue Bureau)

Megan N. Harper, Deputy City Solicitor
City of Philadelphia Law Department
Municipal Services Building

1401 JFK Boulevard, 5th Floor
Philadelphia, PA 19102-1595

FIRST CLASS MAIL

(Counsel for MasterCard Europe SA)
Gabriel R. MacConaill, Esquire
Anna Gumport, Esquire

Sidley Austin LLP

555 West Fifth Street, Suite 4000
Los Angeles, CA 90013

FIRST CLASS l\£AIL

(Counsel for JL Productions, LLC)
Quinlan Lisa H. Quinlan, Esquire
Matthew M. May, Esquire

Eric T. Schmitt, Esquire

The Quinlan Law Firm, LLC

233 South Wacker Drive, Suite 2210
Chicago, IL 60606

Case 16-10238-|\/|FW DOC 1815-5

FOREIGN FIRST CLASS
(Administrative Agent and Lender to the
Debtors ’ prepetition Credit Agreement and
Foreign Loan)

c/o The Catalyst Capital Group Inc.
Attention: Mr. Gabriel De Alba

Catalyst Fund Limited Partnership V

181 Bay Street, Suite 4700

PO Box 792

Bay Wellington Tower, Brookfield Place
Toronto, ON M5J 2T3

CANADA

FOREIGN FIRST CLASS
Viagogo AG

Attn: Rashwinder Dhoot
Rue de Lyon 109

1203 Geneva
SWITZERLAND

DOCS_DE:205259.2 76897/001

Filed 10/30/18

Page 8 of 8

